\OOO\]O\Ul-Idl»[\)

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

 

 

Case 2:17-cv-00370-RSL Document 101 Filed 03/05/19 Page l of 7

Honorable Robert S. Lasnik

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON
AT SEATTLE

CHAMBER OF CON[MERCE OF THE
UNITED STATES OF AMERICA; and

RASIER, LLC, No. l7-cv-003 70-RSL

MOTIONS AND BRIEFING SCHEDULE
vs.
NOTED ON CALENDAR: March 5, 2019
THE CITY OF SEATTLE; SEATTLE
DEPARTl\/IENT OF F]NANCE AND
ADM]NISTRATIVE SERVICES; and FRED )
PODESTA, in his official capacity as Dire¢tor, )
Finance and Administrative Services, City of )
Seattle,

)
)
§
Plaintiffs, ) sTIPULATED MoTloN To EXTEND
)
)
)
)
)

Defendants.

 

STIPULATED MOTION TO EXTEND MOTIONS PETER S. HOLMES

AND BRIEF]NG SCHEDULE (17-¢v-00370) §3;1*:¢ §§ A“°m;; itc 2050
1 venue,

Seattle, WA 98]04
(206) 684-8200

 

\OOO\]O\U\LUJN>-*

NNNN[\)[\.)[\)[\)>-»r-lr-\>_\r-¢)-\)-\\-l»-a»~
\`|O\UI-RUJN*-‘O\OOO\]O\UI-PWN*_‘O

 

 

Case 2:17-cv-00370-RSL Document 101 Filed 03/05/19 Page 2 of 7

STIPULATED MOTION TO EXTEND MOTIONS AND BRIEFING SCHEDULE

Pursuant to Local Rules 7(d)(l) and lO(g), Plaintiffs and Defendants (“Seattle”) submit this
stipulated motion to extend the deadlines set forth in the parties’ January 15, 2019 Joint Status Report.
For the reasons set forth herein, the parties stipulate and agree that the time for Seattle to file its Rule
56(d) motion shall be extended by two weeks, to March 22, 2019, and the opposition and reply
deadlines will likewise be extended by two weeks.

1. This case, on remand H‘om the Ninth Circuit, involves a facial challenge to a Seattle
ordinance authorizing for-hire drivers to engage in collective negotiations over the terms of their
contracts with ride-referral and similar companies (l<nown under the ordinance as “driver
coordinators”). Plaintiffs allege that the ordinance Violates and is preempted by federal antitrust law.

2. On October 26, 2018, the parties submitted a Joint Status Report and Discovery plan
agreeing to defer discovery pending the Court’s resolution of a motion f`or discovery under Rule 5 6(d)
to be filed by Seattle after Plaintiff`s moved f`or summary judgment, and agreeing to a scheduling for
the filing and briefing of such motions. The parties further agreed to suspend the filing and briefing
of such motions while the Seattle City Council considered an amendment to the challenged ordinance.

3. On January 11, 2019, the Mayor signed into law an amendment to the ordinance

4. On January 15, 2019, the parties submitted a Joint Status Report providing that
Plaintiffs’ motion for summary judgment Would be filed by February 15 , 2019; Seattle’s Rule 56(d)
motion Would be filed by March 8, 2019; Plaintif`f`s’ opposition to the Rule 56(d) motion would be
filed by March 29, 2019; and Seattle’s reply in support of the Rule 56(d) motion would be filed by
April 12, 2019. The parties’ proposed schedule provided that, if Seattle chose not to file a Rule 56(d)
motion, its opposition to Plaintiff`s’ motion for summary judgment would be due by March 29, 2019.

5. Plaintifi`s filed their motion for summary judgment on February 15, 2019.

6. Under the existing briefing schedule, Seattle’s Rule 56(d) motion is due on March 8,
201 9.

7. Seattle requires additional time to prepare its Rule 56(d) motion. The additional time
is necessary because Seattle’s counsel has a number of other commitments during the time frame in

sTrPULATED MOTION To EXTEND MoTIoNs PETER s. HoLMEs
AND BRIEFING sCHEDULE (17-cv-00370) - 1 S¢ml¢ Clty Aff°mey

701 Fihh Avenue, Suite 2050

Seattle, WA 98104
(206) 684-8200

 

\OOO\]O\Ul-LUJN)-a

NNNNNNNN)-ll-¢>_l»-»-\)-a)-l»-l)-\»-l
\lO\LhJ>bJN*-‘O\DOO\]C\L/l-LLMN*_‘O

 

 

Case 2:17-cv-00370-RSL Document 101 Filed 03/05/19 Page 3 of 7

which its motion must be researched and drafted These commitments were not apparent to counsel
for Seattle when the parties agreed to the proposed schedule in January, but make it impossible for
Seattle to prepare its Rule 56(d) motion within the allotted time.

8. No party will be prejudiced by the proposed extension

9. Accordingly, the parties stipulate to the proposed revised schedule for briefing and

filing of motions:
Seattle’s Rule 56(d) Motion: March 22, 2019
Plaintiffs’ Opposition to Rule 56(d) Motion: Apn`l 12, 2019

Seattle’s Reply in Support of Rule 56(d) Motion: Ap1i126, 2019.

IT IS SO STIPULATED.
DATED this 5th day of` March, 2019. Respectfully submitted,

PETER S. HOLMES
Seattle City Attorney

By: /s/Stacey M. legon
WSBA #53757

Stephen P. Berzon (pro hac vice)
Stacey M. Leyton (pro hac vice)
P. Casey Pitts (pro hac Vice)
Altshuler Berzon LLP

177 Post Street, Suite 300

San Francisco, CA 94108
Phone: (415) 421-7151

Fax: (415) 362-8064

E-mail: sberzon@altber.com
E-mail: sleyton@altber.com
E-mail: cpitts@altber.com

Gregory C. Narver, WSBA #18127

Sara O’Connor-Kriss, WSBA #41569

Assistant City Attomeys

Seattle City Attorney’s Office

701 Fif`th Avenue, Suite 2050

Seattle, WA 98104

Phone: (206) 684- 8233 _ Gregory C. Narver
Phone: (206) 615-0788 _ Sara O’Connor-Kriss

STIPULATED MOTION TO EXTEND MOTIONS PETER S. HOLMES

AND BRJEFlNG sCHEDULE (17-cv-00370) - 2 Seaan City A“°mey_
701 Frlih Avenue, Suite 2050

Swttle, WA 98104
(206) 684-8200

 

\OOO\]O\UI-I>UJN>-a

NNNN[\)NNN»-\»-\)-l»-or-lr-\>-»>-lr-¢v-l
\IC\Ul-I>L)JNHO\DOO\IOXUILWN'-*C

 

 

Case 2:17-cv-00370-RSL Document 101 Filed 03/05/19 Page 4 of 7

STIPULATED MOTION TO EXTEND MOTIONS
AND BRIEFING SCHEDULE (17-cv-00370) - 3

Fax: (206) 684-8284
E-mail: gregory.narver@seattle.gov
E-mail: sara.oconnor-kriss@seattle.gov

Attorneys for Defendants

By: s/ Christian G. Vergonis
Michael A. Carvin

(D.C. Bar No. 366784)

(pro hac vice)

Christian G. Vergonis

(D.C. Bar No. 483293)

(pro hac vice)

Jacqueline M. Holmes
(D.C. Bar No. 450357)

(pro hac vice)

Robert Stander

(D.C. Bar No. 1028454)
(pro hac vice)

JONES DAY

51 Louisiana Avenue, N.W.
Washington, D.C. 20001
(202) 879-3939

(202) 616-1700 FAX
mcarvin@jonesday.com

Timothy J. O’Connell, WSBA 15372
STOEL RIVES LLP

600 University Street, Suite 3600
Seattle, WA 98101

(206) 624-0900

(206) 386-7500 FAX
Tim.oconnell@stoel.com

Steven P. Lehotsky

(D.C. Bar'No. 992725)

(pro hac vice)

U.S. CHAl\/[BER LITIGATION CENTER
1615 H Street, N.W.

Washington, D.C. 20062

(202) 463-3187
slehotsky@uschamber.com

Attorneys for Plaintij
Chamber of Commerce of the
Unitea' States of America

PETER S. HOLMES
Seattle City Attomey

701 Fifth Avenue, Suite 2050
Seattle, WA 98104

(206) 684-8200

 

\OOO\IO\Ul-I>DJN>-*

[\)NN[\)NNNN>-¢)-l>-l»-l»-l>-¢>-l>-l»-\)-l
\lO\LlI-LWN*-‘O\OOO\]O\U\-PWN>_‘O

 

 

Case 2:17-cv-00370-RSL Document 101 Filed 03/05/19 Page 5 of 7

STIPULATED MOTION TO EXTEND MOTIONS
AND BRIEFING SCHEDULE (17-cV-00370) - 4

By: s/ Robert J. Maguire
Robert J. Maguire, WSBA 29909

Douglas C. Ross, WSBA 12811
DAVIS WRIGHT TREMAINE
Suite 33 00

920 Fifth Avenue

Seattle, WA 98104-1610

(206) 622-3150

(206) 757-7700 FAX
robmaguire@dwt.com

Attorneys for Plaintijj’Rasier, LLC

PETER S. HOLMES
Seattle City Attorney

701 Fiftb Avenue, Suite 2050
Seattle, WA 98104

(206) 684-8200

 

-C>L)JN

\IO\UI

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

 

 

Case 2:17-cv-00370-RSL Document 101 Filed 03/05/19 Page 6 of 7

 

ORDER
IT IS SO ORDERED.
k
Dated thisg_ day oralm.e(/\, 2019.
The Hon. Robert S. Lasnik
Senior United States District Judge
sTn>ULATED MOTION To EXTEND MOTIONS PETER s. HOLMES
AND BRIEFING sCHEDULE (17-cv-00370) - 5 Sea“le C“y A“°mey

701 Filth Avenue, Suite 2050
Seattle, WA 98104
(206) 684-8200

 

